IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40376

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 590
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 25, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LLOYD PREACHER, SR.,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Order revoking probation and execution of modified, unified ten-year sentence,
       with five-year determinate, term for felony driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Lloyd Preacher, Sr. pled guilty to felony driving under the influence, I.C. §§ 18-
8004(1)(a) and 18-8005(7). In exchange for his guilty plea, the state dismissed an allegation that
Preacher was a persistent violator. The district court imposed a unified ten-year sentence with a
seven-year determinate term, but suspended the sentence and placed Preacher on probation.
Preacher admitted to violating the terms of his probation and, in exchange, the state dismissed a
new charge of driving under the influence. Preacher’s probation was subsequently revoked and
the suspended sentence ordered into execution. However, in executing Preacher’s sentence, the
district court reduced the sentence to a unified term of ten years, with a minimum period of
confinement of five years. On appeal, Preacher does not challenge the district court’s decision to


                                                1
revoke probation, but argues only that this sentence is excessive and that the district court should
have further sua sponte reduced the sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Applying these standards,
and having reviewed the record in this case, we cannot say that the district court abused its
discretion.
       Therefore, the order revoking probation and directing execution of Preacher’s modified
sentence is affirmed.




                                                 2